Citation Nr: 0703631	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  94-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from January 1952 to November 
1955 and from November 1990 to July 1991.  He also was a 
member of the Commonwealth of Puerto Rico and Ohio Army 
National Guard (OHARNG) between and after his two terms of 
active service.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1996 rating decision of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

To support his claim, the veteran testified at a Travel Board 
hearing in May 2006 before the undersigned Veterans Law 
Judge.

The veteran submitted additional evidence at the hearing and 
waived his right to have it initially considered by the RO.  
See 38 C.F.R §§ 20.800, 20.1304(c) (2006); Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

A March 2006 rating decision denied an additional claim for a 
total disability rating on the basis of individual 
unemployability (TDIU).  The veteran submitted a timely 
notice of disagreement (NOD) in response, and a statement of 
the case (SOC) was issued in June 2006.  But he has not since 
filed a timely substantive appeal (VA Form 9 or equivalent 
statement) to perfect an appeal to the Board concerning this 
additional issue.  So the Board does not have jurisdiction to 
consider this additional claim.  See 38 C.F.R. § 20.200 
(2006).

The file also shows that, in September 1993, the veteran 
submitted claims for service connection for chest pain and 
breathing problems as a result of his overseas tour during 
the Persian Gulf War.  But these claims have not been 
considered by the RO, much less denied and timely appealed to 
the Board.  So they are referred to the RO for appropriate 
development and consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (generally, the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

This case has been remanded on three previous occasions, in 
June 2000, September 2003, and October 2005.  Only the 2003 
remand was for additional development.  The other two were 
for scheduling a Travel Board hearing, which as mentioned the 
veteran had in May 2006.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The evidence of record does not show the veteran to have 
served either on active duty, active duty for training 
(ACDUTRA), or inactive duty training (IACDUTRA) after July 
1991.


CONCLUSIONS OF LAW

1.  A lumbosacral strain was not incurred in or aggravated 
during active service nor may it be presumed to have occurred 
during active service.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002 and Supp. 2006);  
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2006).

2.  Neither was a lumbosacral strain incurred in or 
aggravated during ACDUTRA or IACDUTRA.  38 U.S.C.A. §§ 101, 
106, 1110, 1131, 5107(b) (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.1(k), 3.6(a), (c)(3), 3.102, 3.303 (2006); 
Biggins v. Derwinski, 1 Vet. App. 474 (1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); see, 
too, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).   

In this case, in letters of March 2002 and February 2004, the 
latter having been issued pursuant to a Board remand, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that was relevant to 
the claim.  A March 2006 RO letter informed him how 
disability evaluations and effective dates are determined and 
the type evidence impacting those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, his Puerto Rico ARNG and 
OHARNG service records, VA outpatient records from the 
facilities identified by the veteran, and the transcript of 
his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as reflected by the 
veteran's January 2006 statement; there is no additional 
notice that should be provided; and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, the fact 
that no supplemental SOC (SSOC) was issued after the March 
2006 notice letter discussing the downstream 
disability rating and effective date elements of the claim is 
inconsequential and, therefore, a moot point.  Thus, any such 
error is harmless and does not prohibit consideration of this 
appeal on the merits.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Further, service connection may be established for disability 
resulting from injury or disease incurred on ACDUTRA and 
injury (but not disease) incurred on IACDUTRA.  38 U.S.C.A. 
§§ 101(22), (23), and (24), 106, 1110, 1131.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for 90 days or more during a period of war, 
or during peacetime after December 31, 1946, and arthritis 
becomes manifest to a degree of at least 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§  3.307, 3.309.

Active military service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of IACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a).  Service connection on a presumptive basis is not 
available where the only service performed is ACDUTRA or 
IACDUTRA.  Biggins, 1 Vet. App. at 476-78.



Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran asserts, and the evidence of record confirms, 
that he was injured in 1992.  Medical records associated with 
the claims file reflect that, in mid-March 1992 while 
performing OHARNG drill duty in Cleveland, OH, he slipped on 
ice and injured his back.  X-rays taken four days later 
showed no evidence of fracture or compression.  They were, 
however, indications of some  mild degenerative changes, but 
without significant disc space narrowing at L4 and L5.  The 
immediate assessment was a strain.

A March 1992 VA examination report concerning the veteran's 
service-connected left ankle disorder and a separate claim 
reflects a diagnosis of lumbosacral strain secondary to the 
March 1992 injury, which was not the subject of the 
examination.  An April 1992 medical certificate requested 
that a stress test be postponed as a result of the severe 
back strain the veteran had sustained.

The veteran testified about that 1992 back injury during his 
hearing.  He also explained that an official Line of Duty 
determination (LOD) was not done because his First Sergeant 
did not submit the paper work in a timely manner.

Nonetheless, the issue is not whether the veteran sustained 
an injury in 1992, as the competent evidence of record 
affirmatively shows that he indeed did.  So this is no longer 
in question; VA concedes this.  The determinative issue, 
therefore, is whether he sustained that back injury while on 
ACDUTRA or IACDUTRA.  And unfortunately, the evidence of 
record shows he was on drill with the OHARNG and not on 
ACDUTRA or IACDUTRA when he was injured.

Pursuant to the September 2003 Board remand, the RO inquired 
of the National Personnel Records Center (NPRC) - a 
repository, for records of the veteran's active and inactive 
service.  An earlier request to the State of OH had proved 
unfruitful.  The records provided by the NPRC reflect that, 
after completion of his active service in the Persian Gulf 
War Theater in July 1991, the veteran was a member of the 
OHARNG from December 1991 until his retirement from that 
entity in October 1992.  These documents contain a Statement 
of OHNG Service prepared by the Adjutant General, State of 
OH, showing no ACDUTRA or IADUCTRA by the veteran during 
those dates.  His Retirement Points Story reflects his points 
earned for the period 1952-1961, and from 1977 to September 
1992.

The Points Story shows that, from December 23, 1991 to April 
15, 1992, the period critical to this appeal, the veteran was 
a member of the OHARNG and earned 17 inactive points but no 
(0) active duty points.  From April to August 1992 
he compiled a similar total, but again no active duty points.

Thus, as already alluded to, while the veteran was indeed 
injured while performing duty - as he claims, unfortunately 
for him he was performing duty for the State of Ohio ARNG and 
not the U.S. ARNG.  See generally Perpich v. Department of 
Defense, 496 U.S. 334, 347 (1990).  Other documentation 
included with the medical entries related to his fall 
reflects that the LOD paper work was not timely submitted by 
his First Sergeant, as the veteran alleges.  But still, any 
LOD paperwork his first sergeant may have omitted filing 
would have had no bearing on whether the veteran's status at 
the relevant time in question was on ACDUTRA or IACDUTRA, 
though the LOD report would certainly have reflected his 
status, whatever it was.  Further, the applicable medical 
records associated with the claims file contain an April 1992 
entry to the effect that the veteran was on drill when he was 
injured in March 1992.  



Thus, the Board must reject the veteran's representative's 
assertion in the Informal Hearing Presentation that the 
timeliness or absence of an LOD report is detrimental to the 
veteran's claim, as his duty status was fixed prior to his 
injury.  The only impact an LOD inquiry would have been 
whether the veteran was where he was supposed to be when he 
was injured.  Had he been in an ACDUTRA or IACDUTRA status, 
the OHARNG service compilation would have reflected it.

The Board also rejects the representative's assertion that 
the comment of the examiner at the March 1992 VA examination 
to the effect that the veteran's back strain was secondary to 
another fall on active duty is sufficient evidence.  The 
terms used by that medical examiner do not take precedent 
over the official records of the OHARNG.

There is no indication the OHARNG record summary is 
incomplete.  That compilation reflects that the veteran 
earned active duty points every year between April 1977 and 
July 1991, and none thereafter.  Thus, in light of the fact 
that he was not on ACDUTRA or IADUCTRA at the time of his 
injury, the Board is constrained to deny the claim.

The veteran's representative also asserts that the Board 
should consider the veteran's fall during his PGW Theater 
service where he injured his left ankle as the genesis of his 
back disability, as well as his initial period of service 
from 1952 to 1955.  The Board rejects this assertion out of 
hand.

First, the service medical records related to the veteran's 
1991 fall in Saudi Arabia clearly reflect that he sustained 
no injury to his back in that fall.  He neither complained of 
any back involvement, nor was any noted by the military 
providers who treated him.  The injury was to his left ankle, 
for which he is service connected.  Second, the claims file 
reflects that the only basis on which he has consistently and 
steadfastly claimed entitlement to service connection for the 
lumbosacral strain is the March 1992 injury he sustained in 
Cleveland, Ohio, not elsewhere.



The service medical records from the veteran's initial active 
service in the 1950s reflect no entries for complaints, 
findings, or treatment related to a back condition, and the 
Report of Physical Examination For Separation reflects that 
the spine and musculoskeletal system were assessed as normal.  
Further, the claims file reflects no evidence of complaints, 
findings, or treatment for a back condition within one year 
of his separation in 1955.  There is no record of him being 
diagnosed with lumbar arthritis until 1963 - so even that 
well beyond the one-year presumptive period following the 
conclusion of his first period of service.

A January 1963 VA Social Service Report, which the 
representative refers to, reflects that the veteran had a 
then current diagnosis of hypertropic arthritis of the lumbar 
spine with an unstable lumbar spine.  That report is dated 
some eight years after the veteran's separation from his 
initial period of service, during which his post-service work 
included construction work.  Further, the report was 
generated as a result of the veteran seeking VA assistance in 
obtaining employment to avoid having to resort to public 
assistance.  The report was not related to medical treatment 
of the veteran, and it reflects not even a hint of a claim or 
assertion that there was an injury during the veteran's prior 
active service.  Also of record are periodic Reports of 
Medical Examination for the ARNG dated prior to the 1992 fall 
which reflect that the veteran's spine was assessed as 
normal.

Thus, there is no basis on which to allow the claim.  38 
C.F.R. §§ 3.1(k), 3.6(a), (c)(3), 3.102, 3.303 (2006).  In 
light of the Board's finding that the preponderance of the 
evidence is against the veteran's claim, there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for lumbosacral strain is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


